 


109 HR 587 IH: Flight 587 Act
U.S. House of Representatives
2005-02-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 587 
IN THE HOUSE OF REPRESENTATIVES 
 
February 2, 2005 
Mr. Weiner introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To improve the safe operation of aircraft. 
 
 
1.Short titleThis Act may be cited as the Flight 587 Act.
2.Information in Flight manualsThe Administrator of the Federal Aviation Administration shall require each manufacturer of aircraft to list any information in the limitation section of each flight manual that may affect the safe operation of an aircraft.
3.Dispute resolutionExcept in cases in which an adjudicatory resolution is sought, the Administrator of the Federal Aviation Administration shall resolve a dispute between an aircraft manufacturer and an aircraft operator that arises regarding the safe operation of an aircraft.
4.Implementation of safety recommendationsNot later than 90 days after the date of enactment of this Act, the Government Accountability Office shall conduct a study to review the effectiveness and timeliness of the Federal Aviation Administration in implementing recommendations made by the National Transportation Safety Board. 
 
